Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice for Allowance
Response to Arguments
Applicant’s arguments, see Amendments and Remarks, filed 3/25/2021, with respect to Chen et al (US 9,886,771) have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, 10 and 19, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: determining a transformation relation between the image to be processed and a first fitting plane according to the key points comprised in the image to be processed and the first position information, wherein the first fitting plane is a two-dimensional plane fitted;  and also new amendment to wherein the determining a transformation relation between the image to be processed and a first fitting plane according to the key points comprised in the image to be processed and the first position information comprises: determining the first fitting plane according to the key points comprised in the image to be processed; acquiring second position information of the key points comprised in the image to be processed in the first fitting plane; and determining the transformation relation between the image to be processed and the first fitting plane according to the first position information and the second position information.
The closest prior art found Chen at al (US 9,886,771) teaches in figure 11 and column 26 and starting line 15 teaches overlay/fitting between the base model and images regarding key points/landmarks and figure 8 part 804 teaches detection of landmarks in target vehicle image, part 811 teaches estimate missing landmark and part 812 teaches determining by alignment between the detection to missing landmarks.
However, Chen at al (US 9,886,771) fail to teach determining a transformation relation between the image to be processed and a first fitting plane according to the key points comprised in the image to be processed and the first position information, wherein the first fitting plane is a two-dimensional plane fitted;  and also new amendment to wherein the determining a transformation relation between the image to be processed and a first fitting plane according to the key points comprised in the image to be processed and the first position information comprises: determining the first fitting plane according to the key points comprised in the image to be processed; acquiring second position information of the key points comprised in the image to be processed in the first fitting plane; and determining the transformation relation between the image to be processed and the first fitting plane according to the first position information and the second position information.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Witte (US 8,035,639) teaches Method and apparatus for determining the alteration of the shape of a three dimensional object
King (US 2012/0076437) teaches SYSTEM AND METHOD FOR AUTOMATED CLAIMS PROCESSING
Wilsher (US 2017/0068756) teaches SYSTEM AND METHOD FOR INTERNAL STRUCTURAL DEFECT ANALYSIS USING THREE-DIMENSIONAL SENSOR DATA. Figure 3
Li et al (US 2018/0260793) teaches AUTOMATIC ASSESSMENT OF DAMAGE AND REPAIR COSTS IN VEHICLES. Figure 13, figure 23. Figure 30, figure 43
Zhang et al (US 2018/0293552) teaches IMAGE-BASED VEHICLE MAINTENANCE PLAN. Figure 4-5
Li et al (US 10,229,330) teaches Method and apparatus for detecting vehicle contour based on point cloud data
Sun et al (US 10,614,592) teaches Three-dimensional posture estimating method and apparatus, device and computer storage medium. Figures 6-7
Tan et la (US 2020/0111203) teaches METHOD AND APPARATUS FOR GENERATING VEHICLE DAMAGE INFORMATION. Figure 4
Xu (US 10,699,168) teaches Computer-executed method and apparatus for assessing vehicle damage. Figure 1. Figure 4a, 4d, Figure 7b, Figure 9
Yang et al (US 10,762,385) teaches Deep learning image processing method for determining vehicle damage. Figure 2, figure 4
Zhang et al (US 10,789,786) teaches Picture-based vehicle loss assessment

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663